                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 LUIGI WARREN,

                Plaintiff,                         Civ. A. No. 17-12472-DLC

        vs.

 THE CHILDREN’S HOSPITAL
 CORPORATION,

                Defendant


                      DECLARATION OF THEODORE J. FOLKMAN

       I, Theodore J. Folkman, make the following declaration:

       1.      I was admitted to the Massachusetts bar in 2001 and have been continually in

good standing since that time. I am counsel to the defendant in this action.

       2.      Attached to this Declaration as Exhibit 1 is a true copy of the Restated Articles of

Organization of Immune Disease Institute, Inc., which I obtained on February 10, 2019 from the

website of the Secretary of the Commonwealth.

       3.      Attached to this Declaration as Exhibit 2 is a true copy of the Articles of Merger

between Immune Disease Institute, Inc. and The Children’s Hospital Corporation, which I

obtained on February 10, 2019 from the website of the Secretary of the Commonwealth.

       I declare that the foregoing is true and correct. Executed on February 14, 2019.



                                                     /s/ Theodore J. Folkman
                                                     Theodore J. Folkman
                                 CERTIFICATE OF SERVICE

       I, Theodore J. Folkman, hereby certify that, in accordance with Local Rule 5.2(b), the

foregoing document was filed through the ECF system on February 15, 2019 and will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing.


                                               /s/ Theodore J. Folkman
                                               Theodore J. Folkman
